DETAILED ACTION
Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020, 06/25/2020, 11/13/2020, 02/12/2021, and 03/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A managing network device for translating/converting messages between Enhanced Voice Services (EVS) and Adaptive Multi- Rate Wideband (AMR-WB).

Claim Objections
Claims 8, 9, and 11 are objected to because of the following informalities:    
Claim 8 discloses “AMR-WB” and “EVS” in lines 1-2. For clarity and consistency, it is suggested to revise the limitation to include the acronyms description as indicated in the specification “Adaptive Multi- Rate Wideband (AMR-WB)” and “Enhanced Voice Services (EVS)”.
Claim 9 further discloses “RTP” in lines 2-3. For clarity and consistency, it is suggested to revise the limitation to include the acronyms description as indicated in the specification “Real-Time Transport Protocol (RTP)”.
Claim 11 discloses “the first and second packets conincide in content” in lines 1-2. For clarity and consistency, it is suggested to revise the limitation to correct typographical error “the first and second packets coincide in content”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundstrom et al., (hereinafter Lundstrom), U.S. Publication No. 2018/0048748.

As per claim 1, Lundstrom discloses a network device for managing a call between user terminals [fig. 1, paragraph 0020, a network device for managing a call between user terminals (NSF 106, is used for establishing, managing, and terminating sessions (e.g., voice over IP (VoIP) calls) between terminals 102 and 108)], configured to 
check whether a first user terminal supports a usage of a first audio coding mode for the call [fig. 3, paragraphs 0009, 0023, check whether a first user terminal supports a usage of a first audio coding mode for the call (the first terminal (terminal 102) supports a first audio codec)], and a second user terminal intends to use a second audio coding mode for the call [fig. 3, paragraphs 0009, 0024, a second user terminal intends to use a second audio coding mode for the call (second codec support information indicating that the second terminal (terminal 108) supports a set of one or more audio codecs; switch between AMR-WB IO mode and an EVS primary mode)]; 
if the first user terminal supports the usage of the first audio coding mode for the call, and the second user terminal intends to use the second audio coding mode for the call [fig. 3, paragraphs 0009, 0023, 0024],
repack first data of the call sent from the first user terminal to the second user terminal and packetized into first packets referring to the first audio coding mode, into second packets referring to the second audio coding mode [fig. 3, 4, paragraphs 0023, 0038, 0039, repack first data of the call sent from the first user terminal to the second user terminal and packetized into first packets referring to the first audio coding mode, into second packets referring to the second audio coding mode (NSF may modify the session initiations message by replacing the information identifying EVS as the chosen codec with information identifying AMR-WB as the chosen codec, and viceversa)]; and 
repack second data of the call sent from the second user terminal to the first user terminal and packetized into third packets referring to the second audio coding mode, into fourth packets referring to the first audio coding mode [fig. 3, 4, paragraphs 0023, 0038, 0040, 0052, 0053, repack second data of the call sent from the second user terminal to the first user terminal and packetized into third packets referring to the second audio coding mode, into fourth packets referring to the first audio coding mode (modified SIP response may be identical to the original SIP response with the exception of the codec support information)]; 
wherein the network device [fig. 1, paragraph 0020, the network device (NSF 106)] is further configured to 
check whether a first initial call offer sent from an originating user terminal to a terminating user terminal indicates a usage of the second audio coding mode for the call [fig. 3, 4, paragraphs 0023, 0033, 0046, 0060, check whether a first initial call offer sent from an originating user terminal to a terminating user terminal indicates a usage of the second audio coding mode for the call (the message received from terminal 102 is a session initiation message; SIP Invite message, which includes codec support information indicating that terminal 102 supports the first audio codec (i.e., EVS) and the second audio codec (i.e., AMR-WB))]; 
if the first initial call offer indicates the usage of the second audio coding mode for the call, intercept the first initial call offer and forward a second initial call offer to the terminating user terminal instead of the first initial call offer, the second initial call offer fig. 3, 4, paragraphs 0023, 0031, 0036, if the first initial call offer indicates the usage of the second audio coding mode for the call, intercept the first initial call offer and forward a second initial call offer to the terminating user terminal instead of the first initial call offer, the second initial call offer indicating a usage of the first audio coding mode for the call (NSF 106 may modify the message and then transmit the modified session initiation message to terminal 108)]; 
check whether a first answer to the second initial call offer, sent from the terminating user terminal to the originating user terminal indicates the usage of the first audio coding mode for the call [fig. 3, 4, paragraphs 0023, 0034, check whether a first answer to the second initial call offer, sent from the terminating user terminal to the originating user terminal indicates the usage of the first audio coding mode for the call (when NSF 106 receives from terminal 108 its response to the Invite, NSF 106 can determine the extent to which the codec(s) supported by terminal 102 are compatible with the codec(s) supported by terminal 108)]; 
if the first answer indicates the usage of the first audio coding mode for the call, intercept the first answer and forward a second answer to the originating user terminal instead of the first answer, the second answer indicating the usage of the second audio coding mode for the call [fig. 3, paragraphs 0036, 0038, if the first answer indicates the usage of the first audio coding mode for the call, intercept the first answer and forward a second answer to the originating user terminal instead of the first answer, the second answer indicating the usage of the second audio coding mode for the call (NSF 106 receives the SIP response 304; NSF enter a dynamic codec switching mode operation as a result of determining that terminal 102 supports EVS, while terminal 108 does not support EVS but supports AMR-WB)]; and 
assert that the terminating user terminal supports the usage of the first audio coding mode for the call and the originating user terminal intends to use the second audio coding mode for the call so that the terminating user terminal is the first user terminal and the originating user terminal is the second user terminal [fig. 4, paragraphs 0009, 0024, 0035, 0046, 0047, assert that the terminating user terminal supports the usage of the first audio coding mode for the call and the originating user terminal intends to use the second audio coding mode for the call so that the terminating user terminal is the first user terminal and the originating user terminal is the second user terminal (terminal 102 supports first audio codec; second audio codec supported by the second terminal; begins with terminal 108 transmitting a SIP Invite 402 to terminal 102)].

As per claim 2, Lundstrom discloses the network device according to claim 1, configured to 
perform the check during a call setup between the first and second user terminals [paragraphs 0023, 0024, 0033, perform the check during a call setup between the first and second user terminals (check support during call initiation; message (from terminal 102) is a session initiation message for establishing a session with terminal 108)].

As per claim 3, Lundstrom discloses the network device according to claim 1, 
wherein the first initial call offer sent from the originating user terminal to the terminating user terminal subordinately indicates a usage of the first audio coding mode paragraphs 0009, 0023, 0033, 0060, wherein the first initial call offer sent from the originating user terminal to the terminating user terminal subordinately indicates a usage of the first audio coding mode for the call (indicating that terminal 102 supports the first audio codec (i.e., EVS) and the second audio codec (i.e., AMR-WB))].

As per claim 4, Lundstrom discloses the network device according to claim 1, configured to 
if the first answer indicates the usage of the second audio coding mode for the call [paragraphs 0009, 0023, if the first answer indicates the usage of the second audio coding mode for the call (the second terminal includes a second audio codec)], 
forward the first answer to the originating user terminal, the first answer indicating the usage of the second audio coding mode for the call, and assert that neither the first user terminal nor the second user terminal supports the usage of or intends to use the first audio coding mode for the call [paragraphs 0023, 0024, 0036, 0046, 0050, 0063, forward the first answer to the originating user terminal, the first answer indicating the usage of the second audio coding mode for the call, and assert that neither the first user terminal nor the second user terminal supports the usage of or intends to use the first audio coding mode for the call (SIP 200 OK message containing an SDP message comprising codec support information indicating that terminal 108 supports the second audio codec (i.e., AMR-WB), but not EVS)].

As per claim 5, Lundstrom discloses the network device according to claim 1, configured to 
paragraphs 0009, 0023, 0024, 0035, 0046, 0062, check whether a first answer sent from a terminating user terminal to an originating user terminal in response to a first initial call offer sent from the originating user terminal to the terminating user terminal and indicating a usage of any of a group of one or more audio coding modes for the call to which the first audio coding mode belongs, indicates the usage of the second audio coding mode (SIP response is a SIP 200 OK message containing an SDP message comprising codec support information indicating that terminal 108 supports the second audio codec (i.e., AMR-WB), but not EVS)]; 
if the first answer indicates the usage of the second audio coding mode for the call, 
intercept the first answer and forward a second answer to the originating user terminal instead of the first answer, the second answer indicating a usage of the first audio coding mode for the call [fig. 3, paragraphs 0036, 0038, if the first answer indicates the usage of the second audio coding mode for the call, intercept the first answer and forward a second answer to the originating user terminal instead of the first answer, the second answer indicating a usage of the first audio coding mode for the call (NSF 106 receives the SIP response 304; NSF enter a dynamic codec switching mode operation as a result of determining that terminal 102 supports EVS, while terminal 108 does not support EVS but supports AMR-WB)]; and 
fig. 4, paragraphs 0009, 0024, 0035, 0046, 0047, assert that the originating user terminal supports the usage of the first audio coding mode for the call and the terminating user terminal intends to use the second audio coding mode for the call so that the originating user terminal the first user terminal and the terminating user terminal the second user terminal (terminal 102 supports first audio codec; second audio codec supported by the second terminal; begins with terminal 108 transmitting a SIP Invite 402 to terminal 102)].

As per claim 6, Lundstrom discloses the network device according to claim 5, 
wherein the first initial call offer sent from the originating user terminal to the terminating user terminal at least subordinately indicates a usage of the first audio coding mode [paragraphs 0009, 0023, 0033, 0060, wherein the first initial call offer sent from the originating user terminal to the terminating user terminal at least subordinately indicates a usage of the first audio coding mode (indicating that terminal 102 supports the first audio codec (i.e., EVS) and the second audio codec (i.e., AMR-WB))].

As per claim 7, Lundstrom discloses the network device according to claim 5, wherein the network device is configured to check whether the first initial call offer sent from the originating user terminal to the terminating user terminal indicates a usage of the first audio coding mode [fig. 3, 4, paragraphs 0023, 0034], 
fig. 3, paragraphs 0036, 0038, if the first initial call offer indicates the usage of the first audio coding mode, intercept the first initial call offer and forward a second initial call offer instead of the first initial call offer, the second initial call offer indicating the usage of a plurality of audio coding modes comprising the first audio coding mode and the second audio coding mode (NSF 106 receives the SIP response 304; NSF enter a dynamic codec switching mode operation as a result of determining that terminal 102 supports EVS, while terminal 108 does not support EVS but supports AMR-WB)]; and 

As per claim 8, Lundstrom discloses the network device according to claim 1, 
wherein the second audio coding mode is the AMR- WB, and the first audio coding mode is the AMR-WB interoperable mode of EVS [paragraphs 0005, 0023, 0024, 0035, 0060, wherein the second audio coding mode is the AMR- WB, and the first audio coding mode is the AMR-WB interoperable mode of EVS (the EVS terminal to use the AMR-WB interoperable; terminal 102 includes an EVS coder; terminal 108 includes an AMR-WB coder)].

As per claim 9, Lundstrom discloses the network device according to claim 1, 
wherein the second audio coding mode is the AMR- WB using the RTP format for AMR WB, and the first audio coding mode is the AMR-WB interoperable mode of EVS paragraphs 0028, 0031, 0039, 0040, 0053, 0054, wherein the second audio coding mode is the AMR- WB using the RTP format for AMR WB, and the first audio coding mode is the AMR-WB interoperable mode of EVS using the RTP format for EVS (RTP packet comprising encoded audio data encoded using an AMR-WB; audio data 422 (e.g., an RTP packet) comprising encoded audio data encoded using an EVS Primary mode)].

As per claim 10, Lundstrom discloses the network device according to claim 1, 
wherein the first and second audio coding modes represent audio content using equal coding syntax or using equally parsable payload or are mutually transferable to each other without transcoding [paragraphs 0005, 0040, 0053, wherein the first and second audio coding modes represent audio content using equal coding syntax or using equally parsable payload or are mutually transferable to each other without transcoding (without the need for transcoding)].

As per claim 11, Lundstrom discloses the network device according to claim 1, 
wherein the first and second packets conincide in content of their payload sections, and the third and fourths packets coincide in content of their payload sections except for optional non-transcoding operations [paragraphs 0031, 0040, 0044, 0053, 0059, wherein the first and second packets conincide in content of their payload sections, and the third and fourths packets coincide in content of their payload sections except for optional non-transcoding operations (NSF 106 modifies the RTP packet by replacing information in the CMR field of the RTP payload header)].

As per claim 12, Lundstrom discloses the network device according to claim 1, configured to 
leave payload sections of the first and third packets unamended in repacking except for optional non-transcoding operations in repacking [paragraphs 0031, 0040, 0044, 0053, 0059, leave payload sections of the first and third packets unamended in repacking except for optional non-transcoding operations in repacking].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leung et al., U.S. Publication No. 2017/0054777 discloses concurrent codec capability of the participant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469